Name: 78/86/EEC: Commission Decision of 21 December 1977 authorizing Ireland to take measures in respect of national road transport involving exemptions from certain provisions of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport, as last amended by Council Regulation (EEC) No 2827/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-03

 Avis juridique important|31978D008678/86/EEC: Commission Decision of 21 December 1977 authorizing Ireland to take measures in respect of national road transport involving exemptions from certain provisions of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport, as last amended by Council Regulation (EEC) No 2827/77 (Only the English text is authentic) Official Journal L 033 , 03/02/1978 P. 0012 - 0013**** COMMISSION DECISION OF 21 DECEMBER 1977 AUTHORIZING IRELAND TO TAKE MEASURES IN RESPECT OF NATIONAL ROAD TRANSPORT INVOLVING EXEMPTIONS FROM CERTAIN PROVISIONS OF COUNCIL REGULATION ( EEC ) NO 543/69 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT , AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 2827/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 78/86/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2827/77 OF 12 DECEMBER 1977 AMENDING COUNCIL REGULATION ( EEC ) NO 543/69 OF 25 MARCH 1969 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT , AND IN PARTICULAR ARTICLE 2 THEREOF , HAVING REGARD TO THE REQUEST OF THE GOVERNMENT OF IRELAND FOR AUTHORIZATION TO ADOPT PROTECTIVE MEASURES INVOLVING EXEMPTIONS FROM REGULATION ( EEC ) NO 543/69 , WHEREAS , PURSUANT TO ARTICLE 2 OF REGULATION ( EEC ) NO 2827/77 , THE COMMISSION MAY AUTHORIZE THE MEMBER STATES TO ADOPT MEASURES INVOLVING EXEMPTIONS FROM THE PROVISIONS OF ARTICLES 7 TO 12 OF REGULATION ( EEC ) NO 543/69 IN THE EVENT OF SERIOUS DIFFICULTIES IN THE FIELD OF TRANSPORT OR DIFFICULTIES WHICH COULD LEAD TO A SERIOUS DETERIORATION IN A NATIONAL OR REGIONAL ECONOMIC SITUATION ; WHEREAS THESE EXEMPTIONS MAY NOT APPLY AFTER 31 DECEMBER 1980 ; WHEREAS , FURTHERMORE , AT THE REQUEST OF THE MEMBER STATE CONCERNED , THE COMMISSION SHALL PRESCRIBE THE EXEMPTIONS WHICH IT CONSIDERS NECESSARY AND SPECIFY THE CONDITIONS AND SPECIAL PROCEDURE , WHICH MUST INCLUDE A PROGRAMME FOR A PROGRESSIVE RETURN BY REGULAR STAGES TO THE PROVISIONS OF REGULATION ( EEC ) NO 543/69 ; WHEREAS THE ROAD TRANSPORT INDUSTRY IN IRELAND IS MADE UP LARGELY OF VERY SMALL ENTERPRISES , MANY OF THEM OWNER-DRIVERS ; WHEREAS THIS SECTOR IS SUFFERING UNDER THE EFFECTS OF THE CURRENT RECESSION , SEVERE ECONOMIC DIFFICULTIES ; WHEREAS THE FULL APPLICATION OF REGULATION ( EEC ) NO 543/69 ON 1 JANUARY 1978 WILL INVOLVE ADDITIONAL COSTS ESTIMATED AT 30 % ; WHEREAS THE IRISH ROAD INFRASTRUCTURE IS LESS DEVELOPED THAN THAT OF THE OTHER MEMBER STATES ; WHEREAS THE STATE OF THE ROAD NETWORK DOES NOT ALLOW AVERAGE SPEEDS OF MORE THAN 50 KM/H FOR ROAD HAULAGE ; WHEREAS MANY OF THE REGIONS SERVED ARE SPARSELY POPULATED AND LACK ACCOMMODATION FOR CREWS ; WHEREAS THERE IS A HIGH RATE OF UNEMPLOYMENT ON THE IRISH LABOUR MARKET ; WHEREAS AN INCREASE IN DRIVERS ' EARNINGS RESULTING FROM THE FULL APPLICATION OF REGULATION ( EEC ) NO 543/69 WOULD LEAD TO WAGE CLAIMS BY WORKERS IN OTHER ECONOMIC SECTORS ; WHEREAS SUCH A SITUATION WOULD BE SCARCELY COMPATIBLE WITH THE WAGES POLICY PURSUED BY THE IRISH GOVERNMENT ; WHEREAS THE EXEMPTIONS AUTHORIZED BY THE COMMISSION MUST PROVIDE FOR THE SMOOTH ADVANCE BY REGULAR STAGES , TO THE FULL IMPLEMENTATION OF THE PROVISIONS OF REGULATION ( EEC ) NO 543/69 ; WHEREAS IT IS THEREFORE NECESSARY TO LAY DOWN STAGES OF GRADUAL APPROXIMATION LEADING TO THE FULL APPLICATION , BY 1 JANUARY 1981 AT THE LATEST , OF THE RULES LAID DOWN IN THE REGULATION ; WHEREAS , WITHIN THESE LIMITS , THE EXEMPTIONS CONCERN IN PARTICULAR DRIVING PERIODS AND REST PERIODS ; WHEREAS THE REQUEST OF THE IRISH GOVERNMENT DOES NOT MEET THESE CONDITIONS IN EVERY RESPECT , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED TO TAKE MEASURES WITH RESPECT TO NATIONAL ROAD TRANSPORT OPERATIONS FOR A PERIOD UNTIL 31 DECEMBER 1980 DEROGATING FROM ARTICLES 7 , 11 AND 12 OF COUNCIL REGULATION ( EEC ) NO 543/69 AS LAST AMENDED BY REGULATION ( EEC ) NO 2827/77 OF 12 DECEMBER 1977 . THESE MEASURES MAY BE ADOPTED WITHIN THE LIMITS LAID DOWN BELOW ; ARTICLE 8 OF REGULATION ( EEC ) NO 543/69 SHALL APPLY IN ACCORDANCE WITH THE CONTINUOUS DRIVING PERIODS AUTHORIZED BY THE COMMISSION ON THE BASIS OF THIS DECISION . 1 . ARTICLE 7 ( 1 ) ( CONTINUOUS DRIVING PERIOD ): - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FIVE-AND-A-HALF HOURS , - FROM 1 DECEMBER 1978 TO 31 DECEMBER 1979 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FIVE HOURS , - FROM 1 JANUARY 1980 TO 31 DECEMBER 1980 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FOUR-AND-A-HALF HOURS . 2 . ARTICLE 7 ( 2 ) ( DAILY DRIVING PERIOD ): - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 11 HOURS , - FROM 1 DECEMBER 1978 TO 30 JUNE 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED TEN-AND-A-HALF HOURS , - FROM 1 JULY 1979 TO 31 DECEMBER 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 10 HOURS , - FROM 1 JANUARY 1980 TO 30 JUNE 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE-AND-A-HALF HOURS , - FROM 1 JULY 1980 TO 31 DECEMBER 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE HOURS . 3 . ARTICLE 7 ( 4 ) ( WEEKLY AND FORTNIGHTLY DRIVING PERIODS ): - FROM 1 JANUARY 1978 TO 30 JUNE 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 63 HOURS IN ANY ONE WEEK OR 124 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 JULY 1979 TO 31 DECEMBER 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 60 HOURS IN ANY ONE WEEK OR 118 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 JANUARY 1980 TO 30 JUNE 1980 , THE DRIVING PERIOD SHALL NOT EXCEED 57 HOURS IN ANY ONE WEEK OR 112 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 JULY 1980 TO 31 DECEMBER 1980 THE DRIVING PERIOD SHALL NOT EXCEED 54 HOURS IN ANY ONE WEEK OR 106 HOURS IN ANY TWO CONSECUTIVE WEEKS . 4 . ARTICLE 11 ( 1 ) AND ( 2 ) ( DAILY REST PERIODS ): - FROM 1 JANUARY 1978 TO 30 JUNE 1979 EVERY CREW MEMBER SHALL HAVE HAD A DAILY REST PERIOD OF 10 CONSECUTIVE HOURS DURING THE 24-HOUR PERIOD PRECEDING ANY TIME WHEN HE IS PERFORMING ANY ACTIVITY COVERED BY ARTICLE 14 ( 2 ) ( C ) OR ( D ) OF REGULATION ( EEC ) NO 543/69 WHICH MAY BE REDUCED TO NINE HOURS PROVIDED THAT THE FOLLOWING DAILY REST PERIOD IS AT LEAST 12 HOURS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 THE DAILY REST PERIOD SHALL BE TEN-AND-A-HALF HOURS WHICH MAY BE REDUCED TO NINE HOURS PROVIDED THAT THE FOLLOWING DAILY REST PERIOD IS AT LEAST 12 HOURS . 5 . ARTICLE 12 ( WEEKLY REST PERIOD ): - FROM 1 JANUARY 1978 TO 31 DECEMBER 1978 FOR THE CARRIAGE OF GOODS AND FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1979 FOR THE CARRIAGE OF PASSENGERS , THE WEEKLY REST PERIOD MAY BE TAKEN AT ANY TIME BETWEEN 0000 SUNDAY AND 2400 SATURDAY , - FROM 1 JANUARY 1979 FOR THE CARRIAGE OF GOODS AND FROM 1 OCTOBER 1979 FOR THE CARRIAGE OF PASSENGERS , ANY PERIOD OF SEVEN CONSECUTIVE DAYS MUST INCLUDE A WEEKLY REST PERIOD , - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , NOT NECESSARILY PRECEDED OR FOLLOWED IMMEDIATELY BY A DAILY REST PERIOD , - FROM 1 OCTOBER 1978 TO 31 DECEMBER 1979 THE WEEKLY REST PERIOD MAY NOT BE LESS THAN AT LEAST 29 HOURS , NOT NECESSARILY PRECEDED OR FOLLOWED IMMEDIATELY BY A DAILY REST PERIOD , - FROM 1 JANUARY 1980 TO 31 DECEMBER 1980 THE WEEKLY REST PERIOD MAY BE REDUCED TO 24 HOURS , IMMEDIATELY PRECEDED OR FOLLOWED BY A DAILY REST PERIOD . ARTICLE 2 IRELAND SHALL NOTIFY THE COMMISSION IMMEDIATELY OF THE MEASURES TAKEN IN APPLICATION OF THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 21 DECEMBER 1977 . FOR THE COMMISSION THE PRESIDENT ROY JENKINS